DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed on 1/24/2022 have been entered.  Claims 1-20 are pending.  Claims 1, 12, and 14 are amended and claims 2-11, 13, and 15-20 are as previously presented.  

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered.   In response, the applicant’s amendments the previous rejection under 35 USC 103 has been withdrawn.  However, upon further consideration a new grounds of rejection has been given under 35 USC 101.  Because this rejection is not based on the applicant’s amendments, this office action is NON-FINAL.

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:   the claims contain the phrase “a worsening cardiac contractility” which should be changed to “the worsening cardiac contractility” since this phrase is previously introduced in claim 1 and 14 which claims 2 and 15 depend on respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-11, 14-18, and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations of  “generate (1) a paced HS metric from the first HS signal…” and  “determine a worsening heart failure cardiac contractility 
	Regarding claim 2, the output circuit can be interpreted as just output interface of a general purpose computing device which is discussed in the rejection above is a not significantly more than the abstract idea.  The worsening cardiac contractility indictor is directed to extra solution activity of collecting and displaying data see MPEP 2106.05(g).   
	Regarding claim 3, the trend, determining the concordance, and generating an indicator is directed to the abstract idea of a mental step.  Output circuit is not significantly more than the abstract ideas as discussed in claim rejection of claim 2 above.  
	Regarding claim 4, the determining the concordance and the therapy adjustment indicator is directed to the abstract idea of a mental step.  Output circuit is not significantly more than the abstract ideas as discussed in claim rejection of claim 2 above.  
	Regarding claim 5, the generating limitations are directed to the abstract idea of a mental step.
	Regarding claim 6, determining a pacing effectiveness indicator is directed to the abstract idea of a mental step.

Regarding claims 8 and 9, the generating of a therapy adjustment indicator is directed to the abstract idea of a mental step.  The additional elements of the electrostimulator circuit and the output circuit is not a practical application nor significantly more than the abstract idea because as noted in the rejection of claim 2, the output circuit can be interpreted as just output interface of a general purpose computing device which is discussed in the rejection above is a not significantly more than the abstract idea.  The electrostimulator circuit for the treatment of heart failure is well known in the art as evidenced by Zhu (US 2009/0054942).  Zhu [0003] states the cardiac pacemakers, the equivalent of electrostimulator circuit, are well-known devices for applying electrical stimulus for treating heart failure and therefore the electrostimulator is not significantly more than the abstract idea.  The inclusion of the electrostimulator also does not amount to a practical application of the abstract idea since claims never explicitly indicate that the therapy parameters used by the electrostimulator circuit are actually adjusted by the using the information generated using the abstract idea since output circuit can be interpreted as only indicating an adjustment is needed and does not indicate that the parameter are actually adjusted by either the electrostimulator circuit or the output circuit.  
Regarding claim 10, the claim includes the additional element of a HS sensor circuit.  However, the HS sensor circuit is well known in the art for assessing heart condition as evidenced by Anstadt (US 2004/0267086) and Corbucci (US 2002/0151938).  Anstadt [0247] states “In particular, the well-known first, second, third, and fourth heart sounds S1, S2, S3, and S4 may be collected by such microphones or other acoustic detection means and analyzed with appropriate signal processing methods and algorithms. The use of such heart sounds in diagnosis of cardiovascular conditions is described in Chapter 7 of the text Essential Cardiology Principles and Practice, C. Rosendorf, 2001, the disclosure of which is incorporated herein by reference.”  Corbucci [0008] states “It is well known that the first heart sound is affected both by left ventricular contractility and by the P-R interval” and [0072] states “As described below in connection with FIGS. 7-9, the first heart sound S1 and the second heart sound S2 can be detected using any of a variety of well-known techniques, including, for example, microphones, 
Regarding claim 11, “the heart failure detector and analyzer circuit is configured to generate..” is directed to the abstract idea of a mental step.  Output circuit is not significantly more than the abstract ideas as discussed in claim rejection of claim 2 above. 
Regarding claim 15, the worsening cardiac contractility indicator is directed to extra solution activity of collecting and displaying data see MPEP 2106.05(g).  
Regarding claim 16, the step of “determining the concordance…”  is directed to a mental process and therefore is part of the abstract idea.
Regarding claim 17, the step of “generating the paced HS metric…” is directed to a mental process and therefore is part of the abstract idea.
Regarding claim 18, the steps of “measuring a paced cardiac timing interval…” and “generating the sensed HS metric…” are directed to a mental process and therefore is part of the abstract idea.  The measuring step may also be interpreted as being directed as extra-solution activity of mere data gathering to apply the abstract idea (MPEP 2106.05(g)).
Regarding claim 20, the step of  “generating (1) a first paced HS metric…” is directed to mental process and therefore is part of the abstract idea.  The step of “generating a therapy adjustment indicator…” is directed to extra solution activity of collecting and displaying data see MPEP 2106.05(g).  
Patent eligible subject matter:
Claims 12-13 and 19 are determined to not be directed to an abstract idea.  Regarding claim 12, the limitation “the control circuit configured to adjust the therapy delivered to a patient based on the paced HS intensity and sensed HS intensity” is interpreted as being directed to practical application of the abstract idea since the heart sound intensity data is being used to adjust the treatment being delivered to the patient.  Regarding claim 19, “delivering cardiac pacing according to the adjusted one or more pacing 
Allowable Subject Matter
Claim 12-13 are allowable over the prior art. Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not teach “determine a worsening heart failure cardiac contractility indicator using a comparison between the paced HS intensity and the sensed HS intensity”.  The applicant’s specification [0061] indicates that the worsening cardiac contractility is distinct from problems with the stimulation therapy parameters but rather is an indication of pathological remodeling and myocardial contractility that may not be improved by changes in stimulation.  The prior art reference of Seijko (US 2004/0106960) [0064] does teach a visual comparison by a medical professional intrinsic and paced heart sounds as an indicator about the effectiveness electrical stimulation.  Seijko [0064] further teaches that timing trends in heart sounds can indicate deteriorated myocardium which can be interpreted as a form of worsening cardiac contractility but Seijko does not explicitly teach using a comparison between paced and intrinsic metric to determine this deterioration.  Maskara (US 2014/0277243), as noted in the rejections above, does teach the use of intrinsic and paced heart sound metrics to determine pacing effectiveness and [0042-0043] teaches comparing these metrics to determine the degree separation between the paced and intrinsic metric as an acceptance criteria but Maskara does not explicitly that this comparison between these sound metrics determines worsening cardiac contractility.  Thakur (US 2016/0030747) does teach comparing pacing and intrinsic heart sounds to determine and adjust therapy parameters and determine problems with stimulation pacing sites which problems with stimulation fall but does not explicitly teach comparing the intrinsic and paced heart sound as an indicator of worsening contractility.  In addition, the claim 12 is not directed to an abstract idea because limitation of “a control circuit configured to adjust a therapy delivered to a patient based on the paced HS intensity and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792